Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 21, 2022 has been entered.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "herbicide" in the last line  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gary (US 2013/0184152 A1) in view of Ammermann et al. (US 2005/0101639 A1), Scherm et al. (“Quantitative review of fungicide efficacy trials for managing soybean rust in Brazil,” Crop Protection, 2009, Vol. 28, pp 774-782), and in further view of Gisi (“Synergistic Interaction of fungicides in mixtures,” Phytopathology, 1996, Vol. 86, No. 11, pp1273-1279).
Gary teaches a fungicide combinations comprising A) prothioconazole; B) fluxapyroxad; and C) a further fungicidally active compound and method of using the same for curatively or preventively controlling the phytopathogenic fungi of plants or crops (e.g. cereals such as wheat, barley, rye, oats, millet and triticale; soya beans; rice; com/maize; oil seed rape including canola; beans, peas, peanuts; sugar beet, fodder beet, beetroot; potatoes; cotton. See, the abstract. Expressly disclosed other fungicidally active compounds suitable for the combination include, azoxystrobin, picoxystrobin, captafol, captan. See, paragraphs [0010], [0013], [0015]. Particular fungal disease include rust (Phakopsora pachyrhizi Phakopsora meibomiae). See, particularly, paragraph [0175].
Gary does not teach expressly a fungicidal composition comprising a combination consisting of  A) prothioconazole; B) fluxapyroxad; and C) captan; A) prothioconazole; B) picoxystrobin; and C) captan; or A) prothioconazole; B) azoxystrobin; and C) captan; 
However, Ammermann et al. teach a fungicidal combination of prothioconazole and a stribilurin fungicidal derivative, such as picoxystrobin. The fungicidal composition are useful for protecting a variety of plant, including soya, barley beans etc. See, particularly, paragraphs [0041] to [0050]. 
Scherm et al. reveals that various fungicidal compounds and their combinations thereof have been known and used in the art against soybean rust, particularly, azoxystrobin, picoxystrobin, prothioconazole, the combination of strobilurin fungicide and conazole fungicides, such as flusilazole + carbendazim and azoxystrobin + cyproconazole. See, particularly, page 779. Scherm et al. further teaches that combination of different kinds of fungicides are generally expected to perform better than individual agents due to the different of modes of actions of different fungicides. See, particularly, page 781, the left column. Scherm et al. reveal that combination of triazole and strobilurin is better than triazole or strobilurin alone both in terms of reducing the severity of soybean rust and increase the yield of soybean production. See, page 780, table 3.  
Gisi teach that combinations of different fungicides have been well-known in the art for many advantages. See, page 1273, the first paragraph. Gisi reveals that combination of fungicides with different modes of action is particularly known for its synergistic benefits. One example is a combination of a contact fungicide and two systemic fungicides with a particular ratios. See, particularly, page 1274, the right column. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a fungicidal  composition comprising a combination of the different kinds of known fungicidal compounds, i.e., captan; succinate dehydrogenase inhibitor, such as fluxapyroxad; and the known strobilurin/conazole fungicides, such as azoxystrobin, picoxystrobin and/or prothioconazole or other known strobilurin and/or conazole fungicides, and to use the same for treatment of phytopathogenic fungal infection, such as soybean rust.
A person of ordinary skill in the art would have been motivated to make a fungicidal composition comprising a combination of the different kinds of known fungicidal compounds, i.e., captan; succinate dehydrogenase inhibitor, such as fluxapyroxad; and the known strobilurin/conazole fungicides, such as azoxystrobin, picoxystrobin and/or prothioconazole or other known strobilurin and/or conazole fungicides, and to use the same for treatment of phytopathogenic fungal infection, such as soybean rust because all of the fungicides are known to be useful against soybean rust and are particularly known to be used with other different kinds of fungicides and it is particularly known in the art to combination fungicides with different modes of actions, which would lead to a synergistic effect. Furthermore, it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art; thus, the claimed invention which is a combination of three or four known fungicides sets forth prima facie obvious subject matter. See In re Kerkhoven, 205 USPQ 1069. As to the limitation of “consisting of”, the limitation is construed as that the composition comprising only the recited three fungicides, without any other fungicides. Such triple combination would have been obvious as the cited references clearly teach a triple combination without the requirement of fourth fungicidal agent.
Response to the Arguments
	Applicants’ amendments and remarks submitted February 21, 2022 have been fully considered, but found unpersuasive as to the rejections set forth above.
Applicants contend that the rejections and/or the cited references fails to provide “some objective reasons to combined the teachings of the references. In response to applicant’s argument, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion, or motivation to do so are found in the references and in the knowledge generally available to one of ordinary skill in the art. Particularly, the cited references as whole teach that each of the cited fungicides herein have been known, particularly in combination with others, for the controlling/managing pathogenic fungi in soybean production, and it has been well established that it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose.
Applicants further contend that the claimed combination “was based on the observation that the use of a contact fungicide with at least one systemic fungicide effectively penetrates the dense canopy barrier of an infected plant while simultaneously not allowing the rust pathogen to move up the plant foliage.”, and that the claimed fungicidal combination “achieves an enhancement in protectant plus  curative activity of, originating due to the addition of the contact fungicide to, the dual combination of systemic fungicides.” Applicants particularly asset that the cited prior art provide no reasonable expectation of success. Applicants’ arguments are not probative. First, any alleged unobvious and/or unexpected benefit must be supported by evidence. Argument does not replace evidence wherein evidence is necessary. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See, also MPEP §2145 I. Further, one of ordinary skill in the art would have a reasonable expectation that the combination of three known fungicides be effective against pathogenic pathogens. As to the alleged benefit, note, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627